Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6, 8-17 & 20 are allowed.
Claims 7 & 18-19 have been cancelled by Applicant in the Response of 09/06/2022.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 06/29/2022. The applicants arguments are convincing and that the prior art of record fails to teach or suggest the newly added limitations “identifying, by the battery management system, a ground fault based on a correlated change of measured impedance of the multiple individual battery blocks along the at least one string, wherein the step of identifying a ground fault based on a correlated change of measured impedance of the individual battery blocks along the at least one string comprises a step of localizing a position of the ground fault by identifying a sequence of individual battery blocks on one side of the ground fault with a correlated change of measured impedance compared to another sequence of individual battery blocks on the other side of the ground fault along the at least one string” of claims 1 & 10.  
Claims 2-6, 8-9, 11-17 & 20 are allowed because of at least due to their dependencies. 
Regarding previous 101 rejection, amended claim 1 recites a “method for detecting a ground fault in a battery of an uninterrupted power supply, the battery comprises at least one string with multiple battery cells, the method comprising the steps of: defining, by a battery management system, multiple individual battery blocks of battery cells along the at least one string.” Amended claim 1 is patent eligible because it is directed to the improvement of battery systems and does not attempt to tie up the judicial exception but merely involves the judicial exception to identify a ground fault in the “multiple individual battery blocks along the at least one string.” Thus, amended claim 1 is patent eligible under the streamlined eligibility analysis.  In addition, claims 1 & 10 when viewed as a whole, “directed to improvements to other technologies or technological processes, beyond computer improvements, may also avoid the full eligibility analysis.” (MPEP 2106.06 (citing McRO, Inc., v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016).)
 Regarding previous 103 rejection, independent claims 1 & 10 as newly amended are patentably distinguished from Prior Art as mentioned above and for the fact that Prior Art Worry et al. & Weiss et al. fail to describe the newly added features of claims 1 & 10 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
With respect to the limitation “given time limit” found in claims 6, 16 and 17, see Paragraphs [0035], [0062] and [0072] of applicant’s specification.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			September 9, 2022.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866